Tolman, J.
Walter M. Harvey, an attorney of thirty years’ standing at this bar, was charged in four counts with acts involving moral turpitude, dishonest and corrupt practices, and willful violation of the trust and confidence reposed in him by his clients, to such an extent as to warrant disbarment. After a full hearing before the state board of law examiners, that body made complete and *699detailed findings and recommendations, sustaining the charges contained in the first, second and third counts, but finding that the charges made in the fourth count had not been established by a preponderance of the evidence. The report of the board to this court concludes:
“Our findings with reference to the first, second and third causes of action to the effect that Mr. Harvey has been guilty of fraudulent and unprofessional conduct compels the conclusion that he is not a fit and proper person to be longer vested with the high right and privilege of attorney and counsellor at law, and we therefore recommend that his license to practice law in the state of Washington be revoked, and that he be permanently disbarred.”
Objections and exceptions to this report were duly filed on behalf of Mr. Harvey, the case has been elaborately briefed, and submitted to us after oral argument.
A thoughtful, painstaking, and, we trust, a fair and impartial consideration of the entire record has convinced us that the findings of the board are right, and that its recommendations must be concurred in. It is therefore the order of the court that the license of Walter M. Harvey be and it is hereby revoked, and that he be and is hereby permanently disbarred from the practice of law before the courts of this state.
Main, C. J., Fullerton, Mitoheul, Bridges, and Parker, JJ., concur.